IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,830-02


                   EX PARTE VERNON ODELL TAYLOR, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR07716B IN THE 220th DISTRICT COURT
                             FROM HAMILTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of

marihuana and sentenced to two years’ imprisonment in state jail.

        Applicant contends that he was denied the opportunity to appeal his conviction due to

circumstances outside of his control and he requests an out-of-time appeal.

        The trial court has determined that, due to being transported between jails, receiving incorrect

information about where to file a notice of appeal, and not being represented by counsel, Applicant

did not timely file his pro se notice of appeal. We find that Applicant is entitled to the opportunity
                                                                                                       2

to file an out-of-time appeal of the judgment of conviction in Cause No. CR07716B from the 220th

District Court of Hamilton County. Applicant is ordered returned to that time at which he may give

a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

Within ten days of the issuance of this opinion, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 18, 2013
Do not publish